DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2, line 2 recites “therebeween” suggested to be changed to --therebetween-- to correct a spelling error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the first airflow member includes a separation plate,” however based on applicant’s specification and drawings, the separation plate and airflow member are separate and therefore the first airflow member does not include the separation plate.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, III et al. (2011/0036347) in view of Tucker et al. (2015/0047642).
Regarding claim 1, in fig. 2, 8-9 and 13 Morgan discloses a face mask 100 comprising a body 200 and including a first opening 1104 and a second opening 202; a first airflow member 216 coupled to the first opening, wherein a filter 1102 is detachably mounted to the first airflow member [0064] and is aligned with the first opening [0063-0064]; and a second airflow member (206 and 204) coupled to the second opening 202, wherein the second airflow member includes a chamber 804, at least one air inlet 806, and at least one air outlet 500, wherein the at least one air inlet 806 intercommunicates with an outside [0051-0052], wherein the at least one air outlet 500 intercommunicates with an interior of the body [0052] and is misaligned from the at least one air inlet (Fig. 8), but is silent regarding that the body is made of a see-through material. However, in fig. 8 Tucker teaches a mask body 26 that is made of a see-through material [0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan’s body with a see-through material, as taught by Tucker, for the purpose of providing an alternate mask body material having the predictable results of providing filtered air to a mask body. 
Regarding claim 2, the modified Morgan discloses that the first airflow member includes two layers (902 and 904, fig. 9-11 Morgan) defining a gas passage therebetween, wherein the first airflow member includes at least one first air hole therein (portion of 216 that is opposite of wall 900 that connects to first opening 1104, Morgan), wherein the at least one first air hole intercommunicates with the gas passage (Fig. 9-11 Morgan), wherein the gas passage has an outlet (at end 230, Fig. 2 Morgan) at an intersection of the gas passage and the outside, and wherein the filter (1102, Morgan) covers the at least one first air hole (Fig. 13 Morgan).
Regarding claim 3, the modified Morgan discloses that the first airflow member includes a separation plate (1002, Fig. 12-13 Morgan) having at least one second air hole (1006, Fig. 12-13 Morgan), and wherein the filter (1102 Morgan) is located between the at least one first air hole and the at least one second air hole (Fig. 9-13, Morgan).
Regarding claim 4, the modified Morgan discloses that the at least one air first hole is misaligned from the at least one second air hole (the first air hole is larger than the second air hole, and therefore at least a portion of the first air hole is misaligned from the second air hole, Fig. 9-13 Morgan).
Regarding claim 6, the modified Morgan discloses that the outlet of the gas passage faces downwardly (Fig. 2, Morgan).
Regarding claim 7, the modified Morgan discloses that the chamber is defined between a covering plate (204, fig. 8 Morgan) and a lid (206, Fig. 8 Morgan) of the second airflow member, and wherein the at least one air outlet is formed in the covering plate (500, Fig. 8 Morgan).
Regarding claim 8, the modified Morgan discloses that the chamber receives another filter ([0053-0054] Morgan).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan and Tucker, as applied to claim 3 above, in further view of Dalton (2022/0096876).
Regarding claim 5, the modified Morgan discloses detachable coupling between the separation plate and the first airflow member ([0055] Morgan), but is silent regarding that the separation plate and the first airflow member are coupled by at least one coupling block and at least one coupling groove. However, in fig. 4-6A Dalton teaches a separation plate 90 and the first airflow member 14 are coupled by at least one coupling block 70 and at least one coupling groove 88. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Morgan’s first airflow member and body with at least one coupling block and at least one coupling groove, as taught by Dalton, for the purpose of providing coupling structure that has the predictable results of allowing the first airflow member and the separation plate to easily couple and decouple, indirectly, as needed. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan and Tucker, as applied to claim 1 above, in further view of Han (2019/0009114).
Regarding claim 9, the modified Morgan is silent regarding that the body includes an anti-fog layer disposed on an inner surface of the body. However, Han teaches a body includes an anti-fog layer disposed on an inner surface of the body [0118]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Morgan’s inner surface of the body with the addition of an anti-fog layer, as taught by Han, for the purpose of preventing fogging within the body. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan and Tucker, as applied to claim 1 above, in further view of Sorna et al. (2021/0379420).
Regarding claim 10, the modified Morgan is silent regarding that the body includes an annular ring disposed on an outer periphery of the body. However, in fig. 2A-2B Sorna teaches a body that includes an annular ring 110 disposed on an outer periphery of the body [0035]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Morgan’s outer periphery of the body with the addition of an annular ring, as taught by Sorna, for the purpose of preventing leaks around the body. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Skov (2014/0345607) and Gerson et al. (2018/0289988) to a mask with filtered inhalation and exhalation paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785